Exhibit 10.3
BRUSH ENGINEERED MATERIALS INC.
2006 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AUGUST 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Purpose     1  
2.
  Definitions     1  
3.
  Shares Subject to this Plan     4  
4.
  Performance Restricted Shares     5  
5.
  Performance Shares and Performance Units     6  
6.
  Restricted Shares     7  
7.
  Option Rights     7  
8.
  Appreciation Rights     9  
9.
  Restricted Stock Units     10  
10.
  Administration of the Plan     10  
11.
  Adjustments     11  
12.
  Detrimental Activity     11  
13.
  Participation by Employees of Designated Subsidiaries     12  
14.
  Non-U.S. Employees     12  
15.
  Transferability     12  
16.
  Withholding Taxes     13  
17.
  Compliance with Section 409A of the Code     13  
18.
  Effective Date     14  
19.
  Amendments     14  
20.
  Termination of the Plan     15  
21.
  Governing Law     15  
22.
  Miscellaneous Provisions     15  

-i-

 



--------------------------------------------------------------------------------



 



BRUSH ENGINEERED MATERIALS INC.
2006 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AUGUST 1, 2008)
     1. Purpose. The purpose of this Plan is to attract and retain officers,
other key employees and consultants of Brush Engineered Materials Inc. (the
“Corporation”) and its Subsidiaries and to provide such persons with incentives
and rewards for superior performance and to promote equity participation by the
officers, key employees and consultants of the Corporation, and thereby
reinforcing a mutuality of interest with other shareholders, and permitting
officers, key employees and consultants to share in the Corporation’s growth.
     2. Definitions. As used in this Plan,
     “Appreciation Right” means a right granted pursuant to Section 8 of this
Plan, including a Free-standing Appreciation Right and a Tandem Appreciation
Right.
     “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-standing Appreciation Right.
     “Board” means the Board of Directors of the Corporation.
     A “Change in Control” of the Corporation shall have the meaning determined
by the Committee from time to time.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the committee described in Section 10(a) of this Plan.
     “Common Shares” means (i) Common Shares without par value of the
Corporation and (ii) any security into which Common Shares may be converted by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
     “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
     “Date of Grant” means the date specified by the Committee on which a grant
of Performance Restricted Shares, Performance Shares or Performance Units,
Option Rights, Appreciation Rights or a grant or sale of Restricted Shares or
Restricted Stock Units shall become effective, which shall not be earlier than
the date on which the Committee takes action with respect thereto.
     “Designated Subsidiary” means a subsidiary that is (i) not a corporation or
(ii) a corporation in which at the time the Corporation owns or controls,
directly or indirectly, less than 80 percent of the total combined voting power
represented by all classes of stock issued by such corporation.
     “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee which sets
forth the terms and conditions of the award granted. An Evidence of Award may be
in any electronic medium, may be limited to a notation on the books and records
of the Corporation and, with the approval of the Committee, need not be signed
by a representative of the Corporation or a Participant.
     “Free-standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 8 of this Plan that is not granted in tandem with an Option
Right.

 



--------------------------------------------------------------------------------



 



     “Incentive Stock Option” means an Option Right that is intended to qualify
as an “incentive stock option” under Section 422 of the Code or any successor
provision thereto.
     “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Restricted Shares, Performance Shares or Performance Units
or, when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock Units or dividend credits. Management Objectives may be
described in terms of Corporation-wide objectives or objectives that are related
to the performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Corporation or Subsidiary in which the
Participant is employed. The Management Objectives may be relative to the
performance of other companies. The Management Objectives applicable to any
award to a Participant who is, or is determined by the Committee to be likely,
to become, a Covered Employee shall be limited to specified levels of or growth
in one or more of the following criteria:
     (i) Profits (e.g., operating income, EBIT, EBT, net income, earnings per
share, residual or economic earnings — these profitability metrics could be
measured before special items and/or subject to GAAP definition);
     (ii) Cash Flow (e.g., EBITDA, operating cash flow, total cash flow, free
cash flow, residual cash flow or cash flow return on investment);
     (iii) Returns (e.g., profits or cash flow returns on: assets, invested
capital, net capital employed, and equity);
     (iv) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables, or any
combination thereof);
     (v) Profit Margins (e.g., profits divided by revenues, gross margins and
material margins divided by revenues, and variable margin divided by sales);
     (vi) Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt
ratio, EBITDA multiple);
     (vii) Sales Growth, Cost Initiative and Stock Price Metrics (e.g.,
revenues, revenue growth, new product sales growth, growth in value added sales,
stock price appreciation, total return to shareholders, sales and administrative
costs divided by sales, sales per employee); and
     (viii) Strategic Initiative Key Deliverable Metrics consisting of one or
more of the following: product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, increase in yield and productivity and goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code. In
such case, the Committee will not make any modification of the Management
Objectives or minimum acceptable level of achievement with respect to such
Covered Employee.
     “Market Value per Share” means, as of any particular date, unless otherwise
determined by the Committee, the per share closing price of a Common Share on
the New York Stock Exchange on the day such determination is being made (as
reported in The Wall Street Journal) or, if there was no closing price reported
on

2



--------------------------------------------------------------------------------



 



such day, on the next day on which such a closing price was reported; or if the
Common Shares are not listed or admitted to trading on the New York Stock
Exchange on the day as of which the determination is being made, the amount
determined by the Committee to be the fair market value of a Common Share on
such day.
     “Nonqualified Option” means an Option Right that is not intended to,
qualify as a Tax-qualified Option.
     “Optionee” means the person so designated in an Evidence of Award
evidencing an outstanding Option Right.
     “Option Price” means the purchase price payable upon the exercise of an
Option Right.
     “Option Right” means the right to purchase Common Shares from the
Corporation upon the exercise of a Nonqualified Option or a Tax-qualified Option
granted pursuant to Section 7 of this Plan.
     “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and (i) is at that time an officer, including without
limitation an officer who may also be a member of the Board, or other salaried
employee or consultant of the Corporation or a Subsidiary or (ii) has agreed to
commence serving in any of such capacities, within 90 days of the Date of Grant.
The term “Participant” shall also include any person who provides services to
the Corporation or a Subsidiary that are equivalent to those typically provided
by an employee.
     “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 5 of this
Plan within, which, the Management Objective relating thereto is to be achieved.
     “Performance Restricted Shares” means Common Shares granted pursuant to
Section 4 of this Plan as to which neither substantial risk of forfeiture nor
the restrictions on transfer referred to in such Section 4 has expired.
     “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share and is awarded pursuant to Section 5 of this Plan.
     “Performance Unit” means a bookkeeping entry that records a unit equivalent
to the Market Value per Share of one Common Share on the Date of Grant and is
awarded pursuant to Section 5 of this Plan.
     “Plan” means the Brush Engineered Materials Inc. 2006 Stock Incentive Plan,
as may be amended from time to time.
     “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the restrictions on transfer referred to in such Section 6 has expired.
Restricted Shares are not subject to Management Objectives specified by the
Committee.
     “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions under Section 9 of this Plan.
     “Restricted Stock Units” means an award pursuant to Section 9 of this Plan
of the right to receive Common Shares at the end of a specified Restriction
Period.
     “Spread” means, in the case of a Free-standing Appreciation Right, the
amount by which the Market Value per Share on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Appreciation Right, the amount by which the Market Value per Share on the
date when any such right is exercised exceeds the Option Price specified in the
related Option Right.
     “Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to

3



--------------------------------------------------------------------------------



 



make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Corporation except that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Corporation owns or controls, directly or indirectly, at least 50 percent of
the total combined voting power represented by all classes of stock issued by
such corporation.
     “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 8 of this Plan that is granted in tandem with an Option Right.
     “Tax-qualified Option” means an Option Right that is intended to qualify
under particular provisions of the Code, including without limitation an
Incentive Stock Option.
     3. Shares Subject to this Plan.
     (a) Maximum Shares Available Under Plan.
     (i) Subject to adjustment as provided in Section 11 of this Plan, the
number of Common Shares that may be issued or transferred (A) upon the exercise
of Option Rights or Appreciation Rights, (B) as Restricted Shares or Performance
Restricted Shares and released from substantial risks of forfeiture thereof,
(C) in payment of Restricted Stock Units, (D) in payment of Performance Shares
or Performance Units that have been earned, or (E) in payment of dividend
equivalents paid with respect to awards made under this Plan will not exceed in
the aggregate 1,250,000 Common Shares, plus any Common Shares relating to awards
that expire or are forfeited or are cancelled under this Plan. Such shares may
be shares of original issuance or treasury shares or a combination of the
foregoing.
     (ii) Common Shares covered by an award granted under this Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant. Without limiting the generality of the foregoing, upon payment in
cash of the benefit provided by any award granted under this Plan, any Common
Shares that were covered by that award will be available for issue or transfer
hereunder. Notwithstanding anything to the contrary contained herein: (A) Common
Shares tendered in payment of the Option Price of a Option Right shall not be
added to the aggregate plan limit described above; (B) Common Shares withheld by
the Corporation to satisfy the tax withholding obligation shall not be added to
the aggregate plan limit described above; (C) Common Shares that are repurchased
by the Corporation with Option Right proceeds shall not be added to the
aggregate plan limit described above; and (D) all Common Shares covered by an
Appreciation Right, to the extent that it is exercised and settled in Common
Shares, whether or not all Common Shares covered by the award are actually
issued to the Participant upon exercise of the right, shall be considered issued
or transferred pursuant to this Plan.
     (b) Life-of-Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 10 of this Plan:
     (i) The aggregate number of Common Shares actually issued or transferred by
the Corporation upon the exercise of Incentive Stock Options shall not exceed
1,250,000.
     (ii) The aggregate number of Common Shares issued as or in payment of, as
the case may be, Performance Restricted Shares, Performance Shares, Performance
Units, Restricted Shares (and released from substantial risk of forfeiture) or
Restricted Stock Units shall not in the aggregate exceed 850,000.
     (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan, to the contrary and subject to adjustment
pursuant to Section 10 of this Plan:

4



--------------------------------------------------------------------------------



 



     (i) No Participant shall be granted, Restricted Stock Units that specify
Management Objectives, Performance Restricted Shares, Performance Shares, in the
aggregate, for more than 50,000 Common Shares during any calendar year.
     (ii) Notwithstanding any other provision of this Plan to the contrary, in
no event shall any Participant in any calendar year receive an award of
Performance Units having an aggregate maximum value as of their respective Dates
of Grant in excess of $1,000,000.
     (iii) No Participant shall be granted Option Rights or Appreciation Rights,
in the aggregate, for more than 100,000 Common Shares during any calendar year.
     (d) Exclusion from Certain Restrictions. Notwithstanding anything in this
Plan to the contrary, up to 5% of the maximum number of Common Shares provided
for in Section 3(a)(i) above may be used for awards granted under Sections 4
through 10 of this Plan that do not comply with the three-year requirements set
forth in Sections 6(c) and 9(c) of this Plan and the one-year requirements of
Sections 4(b), 5(b) and 9(b) of this Plan.
     4. Performance Restricted Shares. The Committee may from time to time and
upon such terms and conditions as it may determine, authorize grants to
Participants of Performance Restricted Shares. Each such grant may utilize any
or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:
     (a) Each grant shall constitute an immediate transfer of the ownership of
Common Shares to the Participant in consideration of the performance of
services, entitling such Participant to dividend, voting and other ownership
rights, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.
     (b) Any grant of Performance Restricted Shares shall specify Management
Objectives which, if achieved, will result in termination or early termination
of the restrictions applicable to such Shares and each grant shall specify in
respect of the specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Performance Restricted Shares on which restrictions will terminate if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives; provided, however, that no
such termination shall occur less than one year after the Date of Grant, except
in the event of retirement, death or disability of the Participant or a Change
in Control of the Corporation or similar transaction or event.
     (c) Each grant may be made without payment of additional consideration from
the Participant.
     (d) Each grant shall provide that the Performance Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period to be determined by the Committee
on the Date of Grant, and any grant may provide for the earlier termination of
such period in the event of retirement, death or disability of the Participant
or a Change in Control of the Corporation or other similar transaction or event.
     (e) Each grant shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Performance Restricted Shares shall be prohibited or restricted in the manner
and to the extent prescribed by the Committee on the Date of Grant. Such
restrictions may include without limitation rights of repurchase or first
refusal in the Corporation or provisions subjecting the Performance Restricted
Shares to a continuing substantial risk of forfeiture in the hands of any
transferee.
     (f) Any grant may require that any or all dividends or other, distributions
paid on the Performance Restricted Shares during the period of such restrictions
be automatically sequestered. Such distribution may be reinvested on an
immediate or deferred basis in additional Common Shares, which may

5



--------------------------------------------------------------------------------



 



be subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.
     (g) Each grant of Performance Restricted Shares shall be evidenced by an
Evidence of Award, which shall contain such terms and provisions as the
Committee may determine consistent with this Plan. Unless otherwise directed by
the Committee, all certificates representing Performance Restricted Shares,
together with a stock power that shall be endorsed in blank by the Participant
with respect to the Performance Restricted Shares, shall be held in custody by
the Corporation until all restrictions thereon lapse.
     5. Performance Shares and Performance Units. The Committee may also
authorize grants of Performance Shares and Performance Units that shall become
payable to the Participant upon the achievement of specified Management
Objectives during the Performance Period. Each such grant may utilize any or all
of the authorizations, and will be subject to all of the requirements contained
in the following provisions:
     (a) Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which may be subject to adjustment to
reflect changes in compensation or other factors, provided, however, that no
such adjustment will be made in the case of a Covered Employee where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.
     (b) The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year),
commencing with the Date of Grant as shall be determined by the Committee on the
Date of Grant and may be subject to earlier termination or other modification in
the event of retirement, death or disability of the Participant or a Change in
Control of the Corporation or similar transaction or event.
     (c) Each grant shall specify the Management Objectives that are to be
achieved by the Participant and each grant shall specify in respect of the
specified Management Objectives a minimum acceptable level of achievement below
which no payment will be made and shall set forth a formula for determining the
amount of any payment to be made if performance is at or above the minimum
acceptable level, but falls short of full achievement of the specified
Management Objective. The grant of Performance Shares or Performance Units shall
specify that, before the Performance Shares or Performance Units will be earned
and paid, the Committee must certify that the Management Objectives have been
satisfied.
     (d) Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that shall have been earned, and any grant may
specify that any such amount may be paid by the Corporation in cash, Common
Shares or any combination thereof and may either grant to the Participant or
reserve to the Committee the right to elect among those alternatives.
     (e) Any grant of Performance Shares may specify that the amount payable
with respect thereto may not exceed a maximum specified by the Committee at the
Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Committee at the Date of Grant.
     (f) The Committee may at the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof on either a
current, deferred or contingent basis, either in cash or in additional Common
Shares.
     (g) Each grant of Performance Shares or Performance Units shall be
evidenced by an Evidence of Award, which shall contain such terms and provisions
as the Committee may determine consistent with this Plan.

6



--------------------------------------------------------------------------------



 



     6. Restricted Shares. The Committee may also authorize the grant or sale to
Participants of Restricted Shares. Each such grant may utilize an or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:
     (a) Each grant shall, constitute an immediate transfer of the ownership of
Common Shares to the Participant in consideration of the performance of services
entitling such Participant to dividend, voting and other ownership rights,
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.
     (b) Each grant or sale may be made without payment of additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
     (c) Each grant or sale shall provide that the Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period of at least three years to be
determined by the Committee on the Date of Grant, and any grant may provide for
the earlier termination of such period in the event of retirement, death or
disability of the Participant or a Change in Control of the Corporation or
similar transaction or event.
     (d) Each grant or sale shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant. Such restrictions may
include, without limitation, rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.
     (e) Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered. Such distribution may be reinvested
on an immediate or deferred basis in additional, Common Shares which may be
subject to the same restrictions as the underlying award or such other
restrictions as the Committee may determine.
     (f) Each grant of Restricted Shares shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions as the Committee may
determine consistent with this Plan. Unless otherwise directed by the Committee,
all certificates representing Restricted Shares, together with a stock power
that shall be endorsed in blank by the Participant with respect to the
Restricted Shares, shall be held in custody by the Corporation until all
restrictions thereon lapse.
     7. Option Rights. The Committee may from time to time authorize grants to
Participants of options to purchase Common Shares. Each such grant may utilize
any or all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:
     (a) Each grant of Option Rights shall specify the number of Common Shares
to which it pertains.
     (b) Each grant shall specify an Option Price per Common Share, which shall
be equal to or greater than the Market Value per Share on the Date of Grant.
     (c) Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) nonforfeitable,
unrestricted Common Shares, which are already owned by the Optionee and having a
value at the time of exercise that is equal to the Option Price, (iii) any other
legal consideration that the Committee may deem appropriate, including without
limitation any form of consideration authorized under Section 7(d) below, on
such basis as the Committee may determine in accordance with this Plan and
(iv) any combination of the foregoing.

7



--------------------------------------------------------------------------------



 



     (d) Any grant of a Nonqualified Option may provide that payment of the
Option Price may also be made in whole or in part in the form of Restricted
Shares or other Common Shares that are subject to risk of forfeiture or
restrictions on transfer. Unless otherwise determined by the Committee on or
after the Date of Grant, whenever any Option Price is paid in whole or in part
by means of any of the forms of consideration specified in this Section 7(d),
the Common Shares received by the Optionee upon the exercise of the Nonqualified
Option shall be subject to the same, risks of forfeiture or restrictions on
transfer as those that applied, to the consideration surrendered by the
Optionee; provided, however, that such risks of forfeiture and restrictions on
transfer shall, apply only to the same number of Common Shares received by the
Optionee as applied to the forfeitable or restricted Common Shares surrendered
by the Optionee.
     (e) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a broker of some
or, all of the Common Shares to which the exercise relates.
     (f) Successive grants may be made to the same Optionee regardless of
whether any Option Rights previously granted to the Optionee remain unexercised.
     (g) Each grant shall specify the period or periods of continuous employment
of the Optionee by the Corporation or any Subsidiary that are necessary before
the Option Rights or installments thereof shall become exercisable, and any
grant may provide for the earlier exercise of the Option Rights in the event of
retirement, death or disability of the Participant or a Change in Control of the
Corporation or similar transaction or event.
     (h) Any grant of Option Rights may specify Management Objectives which, if
achieved, will result in exercisability of such rights.
     (i) Option Rights granted under this Plan may be (i) options that are
intended to qualify under particular provisions of the Code, including without
limitation Incentive Stock Options, (ii) options that are not intended to so
qualify or (iii) combinations of the foregoing. Incentive Stock Options may be
granted only to Participants who, on the date of the grant, are officers or
other key employees of the Corporation or any Subsidiary who must meet the
definition of “employees” under Section 3401(c) of the Code.
     (j) The Committee may at the Date of Grant of any Option Rights (other than
Incentive Stock Options), provide for the payment of dividend equivalents to the
Optionee on either a current or deferred or contingent basis, either in cash or
in additional Common Shares.
     (k) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 8 of this Plan.
     (l) No Option Right granted pursuant to this Section 7 may be exercised
more than 10 years from the Date of Grant. Subject to this limit, the Committee
may cause Option Rights to continue to be exercisable after termination of
employment of the Participant under circumstances specified by the Committee.
     (m) The Committee reserves the discretion after the Date of Grant to
provide for (i) the payment of a cash bonus at the time of exercise; (ii) the
availability of a loan at exercise; or (iii) the right to tender in satisfaction
of the Option Price nonforfeitable, unrestricted Common Shares, which are
already owned by the Optionee and have a value at the time of exercise that is
equal to the exercise price.
     (n) The Committee may substitute, without receiving Participant permission,
Appreciation Rights payable only in Common Shares (or Appreciation Rights
payable in cash, Common Shares, or in any combination thereof as elected by the
Committee) for outstanding Options; provided, however, that the terms of the
substituted Appreciation Rights are substantially the same as the terms for the
Options and the

8



--------------------------------------------------------------------------------



 



difference between the Market Value per Share of the underlying Common Shares
and the Base Price of the Appreciation Rights is equivalent to the difference
between the Market Value Share of the underlying Common Shares and the Option
Price of the Options. If, in the opinion of the Corporation’s auditors, this
provision creates adverse accounting consequences for the Corporation, it shall
be considered null and void.
     (o) Each grant of Option Rights shall be evidenced by an Evidence of Award,
which shall contain such terms and provisions as the Committee may determine
consistent with this Plan.
     8. Appreciation Rights. The Committee may also authorize grants to
Participants of Appreciation Rights. An Appreciation Right shall be a right of
the Participant to receive from the Corporation an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
An Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. Each such grant may
utilize any or all of the authorizations, and will be subject to all of the
requirements contained in the following provisions:
     (a) Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Corporation in cash, Common Shares or any
combination thereof and may either grant to the Participant or reserve to the
Committee the right to elect among those alternatives.
     (b) Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified by the Committee on the
Date of Grant.
     (c) Any grant may specify (i) a waiting period or periods before
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Appreciation Rights shall be exercisable.
     (d) Any grant may specify that an Appreciation Right may be exercised only
in the event of retirement, death or disability of the Participant or a Change
in Control of the Corporation or similar transaction or event.
     (e) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such rights.
     (f) Any grant may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.
     (g) Each grant shall be evidenced by an Evidence of Award, which shall
describe the subject Appreciation Rights, identify any related Option Rights,
state that the Appreciation Rights are subject to all of the terms and
conditions of this Plan and contain such other terms and provisions as the
Committee may determine consistent with this Plan.
     (h) Regarding Tandem Appreciation Rights only: Each grant shall provide
that a Tandem Appreciation Right may be exercised only at a time when the
related Option Right (or any similar right granted under any other plan of the
Corporation) is also exercisable and the Spread is positive and (ii) by
surrender of the related Option Right (or such other right) for cancellation.
     (i) Regarding Free-standing Appreciation Rights only:
     (i) Each grant shall specify in respect of each Free-standing Appreciation
Right a Base Price per Common Share, which shall be equal to or greater than the
Market Value per Share on the Date of Grant;
     (ii) Successive grants may be made to the same Participant regardless of
whether any Free-standing Appreciation Rights previously granted to such
Participant remain unexercised;

9



--------------------------------------------------------------------------------



 



     (iii) Each grant shall specify the period or periods of continuous
employment of the Participant by the Corporation or any Subsidiary that are
necessary before the Free-standing Appreciation Rights or installments thereof
shall become exercisable, and any grant may provide for the earlier exercise of
such rights in the event of retirement, death or disability of the Participant
or a Change in Control of the Corporation or similar transaction or event; and
     (iv) No Free-standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
     9. Restricted Stock Units. The Committee may also authorize grants or sales
of Restricted Stock Units to Participants. Each such grant may utilize any or
all of the authorizations, and will be subject to all of the requirements
contained in the following provisions:
     (a) Each grant or sale shall constitute the agreement by the Corporation to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, subject to the fulfillment during the
Restriction Period of such conditions (which may include the achievement of
Management Objectives) as the Committee may specify.
     (b) If a grant of Restricted Stock Units specifies that the Restriction
Period will terminate upon the achievement of Management Objectives, such
Restriction Period may not terminate sooner than one year from the Date of
Grant. Each grant may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of Restricted Stock Units which restriction will terminate if performance
is at or above the minimum level, but falls short of full achievement of the
specified Management Objectives.
     (c) Each grant or sale may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant.
     (d) If the Restriction Period lapses only by the passage of time, each
grant or sale shall provide that the Restricted Stock Units covered thereby
shall be subject to a Restriction Period of at least three years, which shall be
fixed by the Committee on the Date of Grant, and any grant or sale may provide
for the earlier termination of such period in the event of retirement, death or
disability of the Participant or a Change in Control of the Corporation or
similar transaction or event.
     (e) During the Restriction Period, the Participant shall not have any right
to transfer any rights under the subject award, shall not have any rights of
ownership in the Restricted Stock Units and shall not have any right to vote
such shares, but the Committee may on or after the Date of Grant authorize the
payment of dividend equivalents on such Restricted Stock Units in cash or in
additional Common Shares on a current, deferred or contingent basis.
     (f) Each grant or sale will specify the time and manner of payment of
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Corporation in cash,
in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Committee the right to elect among those
alternatives.
     (g) Each grant or sale shall be evidenced by an Evidence of Award, which
shall contain such terms and provisions as the Committee may determine
consistent with this Plan.
     10. Administration of the Plan.
     (a) This Plan shall be administered by the Organization and Compensation
Committee of the Board. A majority of the Committee shall constitute a quorum,
and the acts of the members of the Committee who are present at any meeting
thereof at which a quorum is present, or acts unanimously approved by the
members of the Committee in writing, shall be the acts of the Committee.

10



--------------------------------------------------------------------------------



 



     (b) The interpretation and construction by the Committee of any provision
of this Plan or any agreement, notification or document evidencing the grant of
Option Rights, Restricted Shares, Performance Restricted Shares, Performance
Shares or Performance Units, Appreciation Rights or Restricted Stock Units and
any determination by the Committee pursuant to any provision of this Plan or any
such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable for any such action taken or
determination made in good faith.
     (c) The Committee may delegate to the appropriate officer or officers of
the Corporation or any Subsidiary, part or all of its authority with respect to
the administration of awards made by the Committee to individuals who are not
officers or directors of the Corporation within the meaning of the Securities
Exchange Act of 1934.
     (d) To the extent permitted by Ohio law, the Committee may, from time to
time, delegate to one or more officers of the Corporation the authority of the
Committee to grant and determine the terms and conditions of awards granted
under this Plan. In no event shall any such delegation of authority be permitted
with respect to awards to any executive officer or any person subject to Section
162(m) of the Code.
     11. Adjustments. The Committee may make or provide for such adjustments in
the (a) number of Common Shares covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units and Performance Shares and
Performance Units granted hereunder, (b) prices per share applicable to such
Option Rights and Appreciation Rights, and (c) kind of shares (including shares
of another issuer) covered thereby, as the Committee in its sole discretion may
in good faith determine to be equitably required in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(x) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, (y) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities or (z) any other corporate transaction or event
having an effect similar to any of the foregoing. In the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. Moreover, the Committee may on or after
the Date of Grant provide in the agreement evidencing any award under this Plan
that the holder of the award may elect to receive an equivalent award in respect
of securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect, or the Committee may provide that
the holder will automatically be entitled to receive such an equivalent award.
The committee may also make or provide for such adjustments in the numbers and
kind of shares specified in Section 3 of this 2006 Plan as the Committee in its
sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 11; provided,
however, that any such adjustment to the number specified in Section 3(b)(i)
will be made only if and to the extent that such adjustment would not cause any
option intended to qualify as an Incentive Stock Option to fail so to qualify.
This Section 11 shall not be construed to permit the re-pricing of any Option
Rights in the absence of any of the circumstances described above in
contravention of Section 19(b) hereof. Notwithstanding the foregoing: (i) any
adjustments made pursuant to this Section 11 to awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code; (ii) any
adjustments made pursuant to this Section 11 of the Plan to awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the awards either
continue not to be subject to Section 409A of the Code or comply with the
requirements of Section 409A of the Code; and (iii) the Committee shall not have
the authority to make any adjustments pursuant to this Section 11 of the Plan to
the extent that the existence of such authority would cause an award that is not
intended to be subject to Section 409A of the Code to be subject thereto.
     12. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Corporation or a Subsidiary or
within a specified period after termination of such employment, shall engage in
any Detrimental Activity (as defined by the Committee in the Evidence of Award),
and the Board shall so find, forthwith upon notice of such finding, the
Participant shall:
     (a) Forfeit any award granted under this Plan then held by the Participant;

11



--------------------------------------------------------------------------------



 



     (b) Return to the Corporation, in exchange for payment by the Corporation
of any amount actually paid therefor by the Participant, all Common Shares that
the Participant has not disposed of that were offered pursuant to this Plan
within a specified period prior to the date of the commencement of such
Detrimental Activity; and
     (c) With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Corporation in cash the difference between:
     (i) Any amount actually paid therefor by the Participant pursuant to this
Plan, and
     (ii) The Market Value per Share of the Common Shares on the date of such
acquisition.
To the extent that such amounts are not paid to the Corporation, the Corporation
may set off the amounts so payable to it against any amounts that may be owing
from time to time by the Corporation or a Subsidiary to the Participant, whether
as wages, deferred compensation or vacation pay or in the form of any other
benefit or for any other reason.
     13. Participation by Employees of Designated Subsidiaries. As a condition
to the effectiveness of any grant or award to be made hereunder to a Participant
who is an employee of a Designated Subsidiary, whether or not such Participant
is also employed by the Corporation or another Subsidiary, the Board may require
such Designated Subsidiary to agree to transfer to such employee (when, as and
if provided for under this Plan, and any applicable Agreement entered into with
any such employee pursuant to this Plan) the Common Shares that would otherwise
be delivered by the Corporation, upon receipt by such Designated Subsidiary of
any consideration then otherwise payable by such Participant to the Corporation.
Any such award shall be evidenced by an agreement between the Participant and
the Designated Subsidiary, in lieu of the Corporation, on terms consistent with
this Plan and approved by the Board and such Designated Subsidiary. All such
Common Shares so delivered by or to a Designated Subsidiary shall be treated as
if they had been delivered by or to the Corporation for purposes of Section 3 of
this Plan, and all references to the Corporation in this Plan shall be deemed to
refer to such Designated Subsidiary, except for purposes of the definition of
“Board” and except in other cases where the context otherwise requires.
     14. Non-U.S. Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Corporation or any Subsidiary or Designated Subsidiary outside
of the United States of America or who provide services to the Corporation under
an agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law; tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Corporation
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
shareholders of the Corporation.
     15. Transferability. (a) Except as provided in Section 15(c) below, no
Option Right or Appreciation Right or other derivative security granted under
this Plan may be transferred by a Participant except by will or the laws of
descent and distribution. Except as otherwise determined by the Committee,
Option Rights and Appreciation Rights granted under this Plan may not be
exercised during a Participant’s lifetime except by the Participant or, in the
event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law and court supervision.
     (b) The Committee may specify at the Date of Grant, that all or any part of
the Common Shares that are (i) to be issued or transferred by the Corporation
upon the exercise of Option Rights or Appreciation Rights, or in payment of
Performance Shares or Performance Unit or upon the termination of the
Restriction Period applicable to Restricted Stock Units, or (ii) no longer
subject to the substantial risk of

12



--------------------------------------------------------------------------------



 



forfeiture and restriction on transfer referred to in Sections 46 and 6 of this
Plan, shall be subject to further restrictions upon transfer.
     (c) The Committee may determine that Option Rights (other than Incentive
Stock Options) and Appreciation Rights may be transferable by a Participant,
without payment of consideration therefor by the transferee, only to any one or
more members of the Participant’s immediate family; provided, however, that
(i) no such transfer shall be effective unless reasonable prior notice thereof
is delivered to the Corporation and such transfer is thereafter effected in
accordance with any terms and conditions that shall have been made applicable
thereto by the Corporation or the Committee and (ii) any such transferee shall
be subject to the same terms and conditions hereunder as the Participant. For
the purposes of this Section 15(c), the term “immediate family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.
     16. Withholding Taxes. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available the Corporation for the withholding are insufficient, it
shall be a condition to the receipt of any such payment or the realization of
any such benefit that the Participant or such other person make arrangements
satisfactory to the Corporation for payment of the balance of any taxes required
to be withheld. At the discretion of the Committee, any such arrangements may
without limitation include relinquishment of a portion of any such payment or
benefit. Participants shall also make such arrangements as the Corporation may
require for the payment of any withholding tax obligation that may arise in
connection with the disposition of Common Shares acquired upon the exercise of
Option Rights. In no event shall the Market Value per Share of the Common Shares
to be withheld and/or delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld.
     17. Compliance with Section 409A of the Code.
     (a) To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participant. This Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in this Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
     (b) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under this
Plan and grants hereunder may not be reduced by, or offset against, any amount
owing by a Participant to the Corporation or any of its affiliates.
     (c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Corporation from time to time) and
(ii) the Corporation shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Corporation shall not pay such amount on the otherwise scheduled payment date
but shall instead pay it, without interest, on the first business day of the
seventh month after such six-month period.

13



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Corporation reserves the right to make amendments
to this Plan and grants hereunder as the Corporation deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, a Participant shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on a Participant
or for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Corporation nor any of its affiliates shall have any obligation to indemnify
or otherwise hold a Participant harmless from any or all of such taxes or
penalties.
     18. Effective Date. This Plan was originally effective as of May 2, 2006,
the date the Plan was approved by shareholders, and this amended and restatement
is effective August 1, 2008.
     19. Amendments.
     (a) The Committee may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
shareholders of the Corporation in order to comply with applicable law or the
rules of the New York Stock Exchange or, if the Common Shares are not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Shares are traded or quoted, then, such amendment will be
subject to shareholder approval and will not be effective unless and until such
approval has been obtained.
     (b) The Committee shall not, without the further approval of the
shareholders of the Corporation, authorize the amendment of any outstanding
Option Right to reduce the Option Price. Furthermore, no Option Right will be
cancelled and replaced with awards having a lower Option Price without further
approval of the shareholders of the Corporation. This Section 19(b) is intended
to prohibit the repricing of “underwater” Option Rights and shall not be
construed to prohibit the adjustments provided for in Section 11 of this Plan.
     (c) If permitted by Section 409A of the Code and except in the case of a
Covered Employee where such action would result in the loss of an otherwise
available exemption under Section 162(m) of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Performance Restricted Shares, Restricted Shares as
to which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or who holds Common Shares
subject to any transfer restriction imposed pursuant to Section 15 of this Plan,
the Committee may, in its sole discretion, accelerate the time at which such
Option Right or Appreciation Right may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.
     (d) Subject to Section 19(b) hereof, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively and
except in the case of a Covered Employee where such action would result in the
loss of an otherwise available exemption under Section 162(m) of the Code, but
subject to Section 11 above, no such amendment shall impair the rights of any
Participant without his or her consent. The Committee may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

14



--------------------------------------------------------------------------------



 



     20. Termination of the Plan. No further awards shall be granted under this
Plan after the passage of 10 years from the date on which this Plan was first
approved by the shareholders of the Corporation.
     21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
     22. Miscellaneous Provisions.
     (a) The Corporation shall not be required to issue any fractional Common
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.
     (b) This Plan shall not confer upon any Participant any right with respect
to continuance of employment or other service with the Corporation or any
Subsidiary, nor shall it interfere in any way with any right the Corporation or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time.
     (c) To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as a Tax-qualified Option from qualifying as
such, that provision shall be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.
     (d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Committee, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.
     (e) Leave of absence approved by a duly constituted officer of the
Corporation or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except that no awards may be granted to an employee while he
or she is on a leave of absence.
     (f) No Participant shall have any rights as a shareholder with respect to
any shares subject to awards granted to him or her under this Plan prior to the
date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Corporation.
     (g) The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Corporation or a Subsidiary to the Participant.
     (h) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.
/s/ Michael C. Hasychak
Vice President, Treasurer and Secretary

15